Title: General Orders, 26 March 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook friday March 26th 1779.
Parole Barcelona—C. Signs Barca. Bender.


At a Brigade General Court Martial, Fish-Kill Septr 29th 78, Lieutenant Colonel Smith President, Lieutenant Philip Shrouder & Ensign Henry Magg of the German Battalion were tried for, “Behaving in a cowardly manner at the battle of Germantown by leaving their regiment in time of Action and not joining it ’till the Action was over.” The court having considered the evidences are of opinion that Lieutenant Shrouder is not guilty of the charge he having acted in the line of his duty as Quarter-Master in carrying off the wounded: The Court having considered the evidences are of opinion that Ensign Magg is guilty of the charge and do sentence him to be cashiered.
His Excellency the Commander in Chief approves the aforegoing opinions of the court and orders that Lieutt Shrouder be released from his arrest and that the sentence against Ensign Magg take place immediately.
